Citation Nr: 1034400	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-13 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West 
Virginia


THE ISSUE

Entitlement to reimbursement of medical expenses incurred with 
St. Mary's Medical Center from February 13, 2005 to February 15, 
2005. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from July 
1961 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 determination by Department of Veterans 
Affairs (VA) Medical Center (MC) in Huntington, West Virginia.  
The Veteran had a hearing before the Board in August 2010 at the 
Regional Office (RO) in Huntington, West Virginia and the 
transcript is of record.

The Veteran provided additional evidence during his August 2010 
hearing.  A supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the evidence submitted 
was accompanied by a signed waiver of local jurisdictional 
review.

The case was brought before the Board in September 2009, at which 
time the claim was remanded to afford the Veteran a hearing 
before the Board as requested.  As indicated above, the Veteran 
was afforded a hearing in August 2010 and the transcript is of 
record.  The case is once again before the Board for appellate 
consideration of the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran is 100 percent service-connected for 
posttraumatic stress disorder (PTSD) and 0 percent service-
connected for rheumatoid arthritis.

2. The Veteran was treated at St. Mary Medical Center from 
February 11, 2005 to February 15, 2005 for a non-service-
connected disorder.  

3. The private hospital is located within 18 miles of the 
Veteran's home whereas the nearest VA medical center is located 
within 23 miles of the Veteran's home and, therefore, at the time 
of the Veteran's hospitalization, VA facilities were feasibly 
available to provide the care needed. 

4.   Medical opinions indicate that while it was reasonable for 
the Veteran to seek immediate care at the private facility on 
February 11, 2005, the condition had stabilized by February 13, 
2005 and, therefore, a transfer to VA could have occurred at that 
time.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at St. Mary Medical Center 
from February 13, 2005 to February 15, 2005, have not been met.  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is 100 percent service-connected for PTSD and 0 
percent service-connected for rheumatoid arthritis.  The Veteran 
also has a history of heart disease, but is not service connected 
for any heart disorder.

The Veteran claims on February 11, 2005 he felt chest and 
abdominal pain.  While driving to the hospital, he felt as though 
he was having a heart attack.  Given his medical history of heart 
disease, the Veteran decided to go to the emergency room at St. 
Mary Medical Center, which was located a few miles closer than 
the nearest VA medical facility.  The Veteran was ultimately 
diagnosed with acute cholecystitis with a non-obstructing mild 
gallbladder stone.  At the time of the Veteran's discharge on 
February 15, 2005, the physicians had recommended to the Veteran 
that he undergo a cholecystectomy.  The Veteran had the surgery 
performed at the VA medical center shortly thereafter.  

In general, to establish eligibility for payment or reimbursement 
of medical expenses incurred at a non-VA facility, a claimant 
must satisfy three conditions. There must be a showing that:

      (a) The care and services rendered were either:

      (1) for an adjudicated service-connected disability, 
or
(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses incurred 
at a private facility. Zimick, 11 Vet. App. at 49; see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 
(July 10, 1973) ("[The proposed provision] authorizes 
reimbursement of certain veterans who have service-connected 
disabilities, under limited circumstances, for reasonable value 
of hospital care or medical services . . . from sources other 
than the VA. Eligible veterans are those receiving treatment for 
a service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities must 
not be feasibly available.").

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also provides 
general authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non- Department facility to 
those veterans who are active Department health-care participants 
(enrolled in the annual patient enrollment system and recipients 
of Department hospital, nursing home, or domiciliary care under 
such system within the last 24-month period) and who are 
personally liable for such treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 
U.S.C.A. § 1725. In this case, § 1728 is applicable in light of 
the fact that the Veteran is 100 percent service-connected for 
PTSD, a disability permanent in nature.  See 38 U.S.C.A. § 
1728(a). 

The pertinent inquiry, then, is whether the other two elements 
are satisfied for the medical services rendered from February 13, 
2005 to February 15, 2005.  The Board concludes they are not.

The Board finds noteworthy that the Veteran lives 23 miles away 
from the nearest VA medical facility whereas he lives 18 miles, a 
mere 5 miles closer, to St. Mary Medical Center.  On February 11, 
2005, the Veteran chose to enter the emergency room at St. Mary 
Medical Center rather than driving an additional 5 miles because 
he felt he was having a heart attack.  

Despite the close proximity, the VAMC allowed reimbursement for 
fees incurred at St. Mary Medical Center from February 11, 2005 
and February 12, 2005.  Reimbursement was denied, however, from 
February 13, 2005 to February 15, 2005 finding the Veteran 
stabilized on February 13, 2005 and could have reasonably 
transferred to a VA facility at that time.

The Board finds, in general, the difference in proximity between 
the private facility and the VA facility virtually insignificant.  
In this case, however, the issue pertains to the medical services 
received from February 13, 2005 to February 15, 2005.  The 
Veteran, at that time, was already hospitalized at the private 
facility and the VAMC already awarded the Veteran reimbursement 
for the initial hospitalization and treatment.  

Accordingly, despite VA facilities being available, the crucial 
inquiry here is whether the Veteran's medical emergency 
stabilized rendering a VA transfer feasible under the 
circumstances.  In other words, were services rendered in a 
"medical emergency of such nature that delay would have been 
hazardous to life or health"?  The Board concludes they were 
not.

Under § 1728, a "medical emergency" must be of such a nature 
that delay in obtaining treatment would have been hazardous to 
life and health. See 38 U.S.C.A. § 1728(b); Zimick, 11 Vet. App. 
at 49.  The Court has held that "medical emergency" is a 
medical question best answered by a physician.  See Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995).

In April 2005, S.O., a VA Registered Nurse and Certified 
Addictions Registered Nurse, reviewed the private medical 
records.  She noted that the Veteran was admitted for chest pain, 
to rule out myocardial infarction.  Cardiac disease was ruled out 
on 2/12/05.  Therefore, the decision was to approve the private 
medical expenses from 2/11-2/12/05.  She went on to note that the 
Veteran's acute episode of cholecystitis subsided, and transfer 
to VA could have occurred on 2/13/05 when he was stable.  
Therefore, the decision was to deny the private medical expenses 
from 2/13-2/15/05. 

After the Veteran requested reconsideration of the April 2005 
denial, E.W., a VA Registered Nurse with a Bachelor of Science in 
Nursing, reviewed the record.  She noted that the documentation 
indicated that the Veteran was stable on 2/13/05 and tolerating a 
regular diet.  She noted that it was also documented that the 
elective surgery could be done as an outpatient.  She concluded, 
therefore, that the Veteran could have been transferred to VA on 
2/13/05.  

The private medical records support both the medical opinions 
discussed above.  The Veteran was placed on telemetry when he 
arrived at the hospital to rule-out acute myocardial infarction.  
Handwritten notes indicate an ultrasound was conducted on 
2/12/05.  A typewritten history and physical note by Christine 
Gilkerson, M.D., dated 2/12/05 indicated that the Veteran had 
acute cholecystitis and once the acute episode subsided, he could 
have the surgery at VA.  He also had an asymptomatic non-
obstructive kidney stone, and a cardiac condition had been ruled 
out with negative enzymes and no acute changes on telemetry.  On 
2/13/05, it was noted that he had no complaints and he was 
tolerating a regular diet.  The assessment was "stable."  
Another note on that date indicated that he had probably passed a 
stone, and he needed gallbladder surgery, but he could "go to VA 
for this."  Another note on 2/13/05 by the attending showed an 
assessment of acute cholecystitis, and that the surgical 
department recommended a cholecystectomy, but felt this could be 
done as an outpatient.  He was told to see VA for elective 
surgery.  The private discharge summary report indicated the 
Veteran had an appointment with the VA on February 16, 2005 with 
regard to the recommended surgery.  

The Veteran submitted statements and testified that all 
diagnostic tests conducted at St. Mary's from February 13 to 
February 15, 2005 are tests VA would likely have outsourced to 
them even if the Veteran had transferred to VA.  He further 
testified that VA relied on those private diagnostic tests in 
admitting him for surgical removal of his gallbladder.  He feels 
the VA's reliance on the private tests and the immediate surgical 
removal of his gallbladder by the VA proves his condition from 
February 13, 2005 to February 15, 2005 had not stabilized and was 
a true medical emergency.

While the Board is sympathetic to the Veteran's situation and 
position, the Court has held that "medical emergency" is a 
medical question best answered by a physician.  See Cotton, 7 
Vet. App. at 327.  In this case, VA and private medical 
professionals indicate on February 13, 2005 the Veteran's pain 
had decreased and his overall condition had stabilized.  The 
Board finds the medical evidence in this case persuasive and 
cutting against the Veteran's contention that he had not 
stabilized until February 15, 2005.   Accordingly, reimbursement 
under 38 U.S.C.A. § 1728 simply is not warranted for medical 
services rendered from February 13, 2005 to February 15, 2005.

Where a veteran is not entitled to reimbursement under 38 
U.S.C.A. § 1728, as is the case here, consideration must also be 
made as to whether the provisions of § 1725 does warrant 
reimbursement. See 38 U.S.C.A. § 1725(i).  The Board concludes it 
does not.

Similar to § 1728, 38 U.S.C.A. § 1725 states that the failure of 
any criteria listed in the statute precludes VA from paying 
unauthorized medical expenses incurred at a private facility. See 
38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  Section 1725 
requires, in part, that, "the claim for payment or reimbursement 
for the initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health...." 38 U.S.C.A. § 1725(b)-
(c).  For reasons already discussed, that element is lacking and 
reimbursement under § 1725 is also not warranted.

While the Board is sympathetic toward the Veteran, it is bound by 
the law, and its decision is dictated by the relevant statutes 
and regulations.  Moreover, the Board is without authority to 
grant benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to reimbursement of medical expenses incurred with 
St. Mary's Medical Center from February 13, 2005 to February 15, 
2005. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


